per curiam:
El 18 de agosto de 1993 emitimos una reso-lución mediante la cual concedimos al Ledo. Plinio Morales Asencio el término de veinte (20) días para mostrar causa por la cual no debía ser suspendido del ejercicio de la abo-gacía por falta de pago de la cuota anual del Colegio de Abogados de Puerto Rico. Se le apercibió que el incumpli-miento de la resolución conllevaría la suspensión automá-tica del ejercicio de la abogacía y podría dar lugar a san-ciones disciplinarias adicionales.
El Ledo. Plinio Morales Asencio no ha satisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico y ha ignorado nuestro requerimiento de 18 de agosto de mostrar causa. Procede, pues, que decretemos su sus-pensión indefinida del ejercicio de la profesión legal. Ley Núm. 75 de 2 de julio de 1987, según enmendada, y Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.). Véanse: Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados de Puerto Rico, 682 F. Supp. 674 (D.P.R. 1988); confirmada por el Tribunal de Apelaciones para el Primer Circuito, 917 F.2d 620 (1er Cir. 1992).
*670Tomando en consideración su renuencia injustificada a satisfacer el pago de la cuota de colegiación; In re Vega González, 116 D.P.R. 379, 381 (1985); Colegio de Abogados v. Schneider, supra; In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); In re Duprey Maese, 120 D.P.R. 565 (1988); y su indiferencia en responder a las órdenes de este Tribunal, lo cual —de por sí— conlleva la imposición de sancio-nes disciplinarias severas; In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Colón Torres, 129 D.P.R. 490 (1991); In re Nicot Santana, 129 D.P.R. 717 (1992); se decreta la suspen-sión indefinida del ejercicio de la abogacía en esta jurisdic-ción al Ledo. Plinio Morales Asencio.

Se dictará sentencia de conformidad.